UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1303



LEON WILSON, JR.,

                                               Plaintiff - Appellant,

          versus

COUNTY OF DORCHESTER; CITY OF SUMMERVILLE; ROY
E. WHITEHEAD, Chief of Police; E. WORSHAM,
Summerville Police; J. A. WOODS, South Caro-
lina Department of Public Safety,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-95-746-18-AJ)


Submitted:   January 23, 1997              Decided:   January 29, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon Wilson, Jr., Appellant Pro Se. Stephanie Pendarvis McDonald,
STUCKEY & SENN, Charleston, South Carolina; Donna Seegars Givens,
BROWN & WOODS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leon Wilson, Jr., appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Wilson v.
County of Dorchester, No. CA-95-746-18-AJ (D.S.C. Feb. 9, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2